Citation Nr: 1216246	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  02-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, claimed as due to ionizing radiation, for the purpose of accrued benefits.

2.  Entitlement to service connection for a pulmonary disorder, claimed as due to ionizing radiation, for the purposes of accrued benefits. 


WITNESSES AT HEARING ON APPEAL

The Veteran; the Appellant; the Veteran's and appellant's daughter


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1944 to June 1946.  He died in October 2010 and the appellant is his surviving spouse. 

In February 2002, the Veteran and the appellant testified before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Prior to his death, the Veteran perfected an appeal to the Board which included the claims listed above.  In September 2006, the Board denied entitlement to service connection for these issues and the Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a May 2008 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  By a June 2008 Order, the Court granted the Joint Motion for Remand, vacated the September 2006 Board decision, and remanded the matter for readjudication. 

Thereafter, in January 2010, the Board remanded the issues on appeal for additional evidentiary and procedural development.  The case was returned to the Board in October 2010; unfortunately, the Veteran passed away before a decision could be made regarding his appeal.  As such, the Board dismissed the appeal, noting that its actions did not affect any derivative claim brought by a survivor of the Veteran.  Following the Veteran's death and the Board's dismissal, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits that was received by the RO in October 2010.  Her claims were administratively denied by a letter dated in May 2011. 

During the pendency of the Veteran's appeal, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A  allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A  (West 2002). 

Significantly, less than one week after the May 2011 administrative denial of the appellant's death benefit claims, the appellant contacted the RO and requested that she be substituted as the claimant in the Veteran's appeal that was previously pending before the Board.  The RO thereafter determined that the appellant could properly be substituted as the claimant in the pending appeal and, as such, issued a supplemental statement of the case (SSOC) as to the issues of whether service connection is warranted for a thyroid disorder, pulmonary disorder, and left eye growth, for the purpose of accrued benefits.  As these claims remained denied, the case was returned to the Board in September 2011 when the claim for service connection for a left eye growth was granted and the other claims were remanded for additional development.  The case has now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's benign thyroid nodules were first demonstrated many years after service and are not etiologically related to exposure to ionizing radiation or other disease or injury during active duty service.  

2.  The Veteran's chronic obstructive pulmonary disease (COPD) and pulmonary scarring were first demonstrated many years after service and are not etiologically related to exposure to ionizing radiation or other disease or injury during active duty service. 


CONCLUSIONS OF LAW

1.  A thyroid disorder, diagnosed as benign thyroid nodules, was neither incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

2.  A pulmonary disorder, diagnosed as COPD and scarring of the lungs, was neither incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction above, the Veteran, at the time of his death, had a pending claim of entitlement to service connection for thyroid and pulmonary disorders.  The RO has determined that the appellant, under the amended law (i.e., 38 U.S.C.A. § 5121A), may be substituted in his place for purposes of completing this claim.  The appellant continues the Veteran's previous contentions that his disabilities were incurred as a result of ionizing radiation exposure during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Initially, the Board observes that the record establishes the presence of the first element of service connection-a current disability.  In April 2001, the Veteran's private physician diagnosed a small right thyroid nodule following an ultrasound.  The Veteran continued to undergo treatment for the nodule at the Milwaukee VA Medical Center (VAMC) and the nodule was characterized as asymptomatic and benign by a VA examiner in October 2003.  The Veteran was also diagnosed with scarring of the lungs and changes consistent with emphysema by his private physician in April 2000 after a chest X-ray.  The October 2003 VA examination, including a pulmonary function test (PFT), indicated mild COPD.  

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in a number of different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Third, direct service connection can be established under 38 C.F.R. § 3.303 by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special procedures.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

With regards to the various theories of entitlement as described above, the Board observes that benign thyroid nodules, COPD, and pleural scarring are not listed as diseases entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c) (West 2002).  As such, the Board need not consider whether presumptive service connection based on ionizing radiation exposure is warranted.  Non-malignant thyroid nodular disease is, however, considered a "radiogenic disease" for purposes of VA disability compensation benefits.  38 C.F.R. § 3.311(b)(2)(xvi) (2011).  Therefore, the special development procedures provided in 38 C.F.R. § 3.311 apply as long as there is evidence that the Veteran was exposed to ionizing radiation during service.  Although COPD and pleural scarring are not considered radiogenic diseases, the RO also developed the Veteran's claim for these disorders under 38 C.F.R. § 3.311's special development procedures.  

VA regulations have defined certain circumstances in which a veteran will be presumed to have been exposed to ionizing radiation.  See 38 C.F.R. § 3.309(d)(3).  Pertinent to the current determination, the Veteran's claimed exposure does not fall into any of the categories defined as a "radiation-exposed veteran."  See id.  Service connection for a disability due to ionizing radiation exposure does not, however, require that a veteran be a "radiation-exposed veteran."  Rather, to establish service connection under 38 C.F.R. § 3.303 there need only be sufficient evidence of exposure to ionizing radiation during service (as well as some link between a current disability and such exposure).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As discussed in more detail below, the Board finds that the Veteran was exposed to ionizing radiation during his period of active duty service. 

Throughout the appeal, the Veteran submitted written statements and oral testimony that he served as a Military Policeman (MP) at the Hanford Nuclear Reservation (Hanford) in Washington state shortly before his separation from active duty service in June 1946.  According to the Veteran, he was sent to Hanford from Fort Belvoir, Virginia, on secret orders with eleven other men from his combat engineering battalion.  In support of his claim, he submitted a typewritten photocopy of Home Spun News from Elm Grove, Wisconsin, for January/February 1946 which reported that he was an MP stationed at Richland, Washington.  He also included a map showing the close proximity between the Hanford Military Reservation, Washington, and Richland, Washington. 

Also of record are February 2002 statements from the appellant and two of the Veteran's friends, A.M. and J.P. A.M. indicated that he had known the Veteran his whole life and the Veteran had been sent to Hanford, Washington, to guard the making of the atomic bomb on secret orders in 1945-46.  A.M. stated that the Veteran had not been the same since being exposed to radiation in that he gagged and cleared his throat.  J.P. indicated that he went to grade school with the Veteran, but met him again in 1945 and 1946 at Fort Lewis, Washington.  At that time, the Veteran had been traveling from Hanford, after making the atomic bomb, to Fort Lewis for discharge.  Finally, the appellant stated that she had known the Veteran since 1947 and he always had a gravelly voice and was constantly bringing up sputum.  She indicated that when they first met they discussed his World War II service at Fort Belvoir, Fort Lewis, and Hanford, guarding the atomic bomb plant.   In April 2006, a statement from an individual named J.D. indicated that he worked as a billposter with the Veteran from 1960 to 1988 and that the Veteran told him that had served as an MP guarding the making of the atomic bomb in 1945-46 under the command of General Groves.

Despite the Veteran's contentions, the record does not contain any information which expressly indicates that he was stationed at Hanford; there is also no affirmative evidence documenting exposure to ionizing radiation.  Nevertheless, the Board acknowledges that the document entitled Hanford Individual Dose Assessment Project clearly shows that iodine 131 (which emits ionizing radiation) was released to the air by the Hanford Nuclear Reservation from December 26, 1944, to December 31, 1957.  Thus, if the Board determines that the evidence reflects that the Veteran served at Hanford sometime during this period, exposure to ionizing radiation will be conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).

Pertinent to this appeal, the record contains a July 2005 letter from the National Archives and Records Administration (NARA) which states that a search of records associated with the unit listed on the Veteran's separation document, the 1293d Engineer Combat Battalion, produced previously-classified documentation requesting permission for a representative of the Manhattan Engineer District to interview enlisted men at Fort Belvoir.  The enclosed documentation, dated in March 1945, reflects that interviews were to be conducted with members of the Veteran's unit to fill personnel needs.  Unfortunately, a list of men transferred to the Manhattan Engineer District from Fort Belvoir was not located. 

Also of record is a July 2005 letter from the U.S. Army Corps of Engineers Office of History.  This letter indicates that the 1293d Engineer Combat Battalion was activated on June 26, 1944, and inactivated at Fort Belvoir on October 18, 1945.  Finally, a separation qualification record submitted by the Veteran in December 2006 reflects that he served for two months as an MP and was separated at Fort Lewis, Washington. 

Despite the fact that none of the above evidence expressly verifies the Veteran's presence at Hanford, the Board is of the opinion that when viewed in its entirety, the record is at the very least in equipoise as to the issue of whether the Veteran served at Hanford and was therefore exposed to ionizing radiation during service.  The Veteran was consistent throughout this appeal in his assertions regarding his service at Hanford.  Thus, with consideration of the supporting lay statements of record, evidence that he served as an MP for two months, evidence that the Manhattan Project interviewed enlisted personnel while the Veteran was stationed at Fort Belvoir, and evidence indicating that he was separated in Washington state, the Board will afford all reasonable doubt in favor of the appellant and conclude that the record establishes that the Veteran served at Hanford for at least two months sometime between October 1945 and June 1946.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Evidence of radiation exposure, by itself, however, is not sufficient to award service connection.  Rather, there must be some indication that the Veteran's benign thyroid nodule, COPD, and scarring of the lungs is somehow related to in-service exposure to ionizing radiation.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  In the instant appeal, the VA undertook special development as described in 38 C.F.R. § 3.311 to aid in its determination because the Veteran was exposed to ionizing radiation during service and non-malignant thyroid nodular disease qualifies as a "radiogenic disease."  Such development included requesting the preparation of a dose estimate and an advisory opinion from the Under Secretary for Health.  See 38 C.F.R. § 3.311. 

This claim was referred to the Director of Radiation and Physical Exposures (Director) for such information.  In the June 2010 report, the Director estimated that the Veteran's highest total radiation dose for his entire period of service was no more than 1.15 rem.  This dose estimate was created using data from a 1994 report published by the Hanford Environmental Dose Reconstruction Project and information about the Veteran.  Based on this dose estimate, the Director concluded that it was unlikely that the Veteran's emphysema, chronic scarring of the lungs, and thyroid nodule of the right lobe could be attributed to radiation exposure during military service.  In support of her opinion, the Director cited several medical studies that found radiation can cause acute and chronic pneumonitis as well as thyroid nodules, however, these findings were based on much higher amount of exposure than that estimated for the Veteran.  Based on the dose estimate for the Veteran, it was unlikely his claimed disabilities were due to radiation exposure. 

In contrast to the Director's June 2010 dose estimate, the record also contains an individual dose estimate provided to the Veteran by the Hanford Individual Dose Assessment Project in December 1999.  This individual dose estimate was also prepared using data from the Hanford Environmental Dose Reconstruction Project, as well as information provided by the Veteran, including his dates of service at Hanford Military Reservation.  The Hanford Individual Dose Assessment Project estimated the Veteran's iodine 131 thyroid dose estimate ranged from 2,100 millirad (or approximately 2.1 rem) to 20,400 millirad (or approximately 20.4 rem), with a median dose estimate of 7,900 millirad (or approximately 7.9 rem).  This is significantly larger than the dose estimate of 1.15 rem provided by the Director. 
In November 2011, the claims file was provided to the Director of the Environmental Agents Service (EAS) for a new opinion based on review of the record, including the Hanford Individual Dose Assessment.  In the November 2011 opinion, the EAS noted that the estimate of 20.4 rem provided by the Hanford Individual Dose Assessment Project was derived from ingestion and inhalation of Iodine 131 and was particular to the thyroid gland only.  It was not an estimate of the Veteran's whole body dose of radiation.  The EAS referenced several studies that have found a link between thyroid disease and radiation, but noted that even the thyroid-specific dose of 20.4 rem was well below the threshold dose found in these studies.  The EAS also concurred with the previous June 2010 opinion that the appropriate dose estimate for the Veteran's whole body was no more than 1.15 rem, and reiterated that such exposure was unlikely to cause thyroid nodular disease and/or emphysema and scarring of the lungs.  

After review of the record, the Board finds that the evidence weighs in favor of a finding that the Veteran's thyroid and pulmonary disabilities were not incurred due to radiation exposure.  A September 2001 letter from the Veteran's private physician states that it is "reasonable to assume" that the Veteran's scarring of the lungs was the result of some radiation exposure during service, however, the private doctor also concluded that the Veteran's lung problems had not led to any significant disability and were not a good basis for a VA claim.  There is also no stated basis or rationale for the conclusion that the Veteran's lung disease was caused by radiation exposure, to include reliance on studies, or consideration of the true extent and dose estimates of the Veteran's radiation exposure.  The Board therefore finds that the September 2001 medical opinion from the private physician is of very little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The September 2001 private opinion is clearly outweighed by the June 2010 and November 2011 opinions of the Director and EAS.  The opinions included a thorough discussion of relevant medical literature and took into consideration the details of the Veteran's case including the specific amount of his ionizing radiation exposure reported in the dose estimates, including the Hanford Individual Dose Assessment Project's estimate.  The June 2010 and November 2011 opinions are based on an accurate presentation of the facts, and contain clear conclusions with supporting data and reasoned medical explanations.  They are therefore entitled to significant probative value.  See, id.  

The Board further notes that a VA examiner who reviewed the claims file and examined the Veteran in October 2003 provided an opinion against the claim for a pulmonary disorder, noting that the medical literature did not support a link between the Veteran's COPD and in-service activities, including radiation exposure.  The VA examiner also stated that the Veteran's pulmonary disabilities could be due to his history of smoking, exposure to chemicals and solvents during his career, and pulmonary hypertension from blood clots in his lower extremities.  When weighed against the September 2001 general opinion in favor of the claim, the preponderance of the evidence, including the three opinions against the claim, is clearly against a link between the Veteran's in-service ionizing radiation exposure and his current thyroid and pulmonary disabilities.  

The Board has also considered the statements of the Veteran and the appellant linking his claimed disabilities to active duty service.  However, as lay persons, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran and appellant are competent to report observable symptoms, such as the Veteran's history of sputum production and throat problems, but finds that their opinions as to the cause of the symptoms or a link with radiation exposure simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was more than 50 years after his separation from active duty service, and the weight of the competent medical evidence is against a nexus between the Veteran's claimed disabilities and his active duty service, including radiation exposure.  The Board therefore concludes that the preponderance of the evidence is against the claims, as considered on a direct basis and in accordance with the procedural advantages prescribed at 38 C.F.R. § 3.311.  Accordingly, entitlement to service connection for thyroid and pulmonary disabilities, to include as due to ionizing radiation, is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in resolution of this appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2001 and May 2004 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was provided to the Veteran prior to his death and not the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A  (West 2002) and is therefore deemed to have received the notice issued to the Veteran.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current appeal for service connection originates from a rating decision that was decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  In Pelegrini, the Court acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the claimant has the right to a content complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran (and by extension, the appellant) was provided with notice letters that met the requirements of the VCAA.  Therefore, the claimant was "provided the content-complying notice to which he [was] entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran and appellant, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in October 2003 in response to his claims.  The claims were also developed in accordance with the procedures outlined in 38 C.F.R. § 3.311, to include the preparation of a dose estimate and an advisory opinion from the Under Secretary for Health.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a thyroid disorder, claimed as due to ionizing radiation, for the purpose of accrued benefits is denied.

Entitlement to service connection for a pulmonary disorder, claimed as due to ionizing radiation, for the purposes of accrued benefits is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


